Case 8:18-Cv-00901-I\/|SS-AAS Document 58-1 Filed 03/29/19 Page 1 of 4 Page|D 521

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

DONALD ANDERSON, Case No.: 8 : l 8-cv-OO901-MSS-AAS

Plaimifr,
VS.

THADDEUS MICHAEL BULLARD
SR. a/k/a TITUS O’NEIL; and WORLD
WRESTLING ENTERTAINMENT, INC.,

Defendants.
/

 

AFFIDAVIT OF DONALD ANDERSON

STATE OF CALIFORNIA
COUNTY OF NEVADA

BEFORE ME, the undersigned authority, this date personally appeared DONALD
ANDERSON who, being duly sworn, deposes and states as follows:

1. My name is DONALD ANDERSON. l am over the age of eighteen (18) and am
otherwise competent to provide this affidavit

2. The information stated Within this affidavit is based upon my own personal
knowledge

3. Prior to May 18, 2015, URANUS PRODUCTIONS, LLC a/k/a GORILLA
FLICKS (“GORILLA FLICKS”) Was hired by Defendant, WORLD WRESTLING
ENTERTAINMENT, INC. (“WWE”), to develop and produce a television show for WWE’S
programming channel/network

4. The show was titled “Swerved” and Was intended to be a docu-reality program

primarily featuring hidden camera pranks.

Case 8:18-Cv-00901-I\/|SS-AAS Document 58-1 Filed 03/29/19 Page 2 of 4 Page|D 522
Case No.: 8:18-cv~0090l-MSS-AAS

 

5. On or about May 18, 2015, I was working for GORILLA FLICKS as a camera
man to flhn the show Swerved in Virginia.

6. I had no role in determining What prank(s) would be featured on that episode. I
also had no role in determining what individuals Would be involved with the prank(s) being
featured in that episode.

7 . While this episode of Swerved was being filmed, SARAYA-JADE BEVIS a/k/a
PAIGE (“BEVIS”) gained possession of a cattle prod. I did not give BEVIS the cattle prod and I
did not instruct anyone to give BEVIS the cattle prod.

8. I then witnessed BEVIS shock Defendant, THADDEUS MICHAEL BULLARD
SR. a/k/a TITUS O’NEIL (“BULLARD”), with the cattle prod. I never discussed with anyone
BEVIS shocking BULLARD before the incident took place. I never instructed BEVIS to shock
BULLARD with the cattle prod. I never had an agreement with anyone for BEVIS to shock
BULLARD with the cattle prod.

9. At the time BEVIS shocked BULLARD, I had no personal stake in the activities
taking place that day which were separate and distinct from the interests of GORILLA FLICKS.
I was there solely on behalf of GORILLA FLICKS to act as the camera man for the show
Swerved.

10. Neither myself, nor anyone from GORILLA FLICKS, shocked BULLARD with a

cattle prod.

Case 8:18-Cv-00901-I\/|SS-AAS Document 58-1 Filed 03/29/19 Page 3 of 4 Page|D 523
Case No.: 8:18-cv-00901-MSS-AAS

 

STATE OF CALIFORNIA

COUNTY OF NEVADA

BEFORE ME, the undersigned authority, this day personally appeared DONALD
ANDERSON, who being first duly sworn, declared under penalties of perjury, that he has read

the foregoing Affidavit and that the facts stated in it are true.

MALD ANDERSON

The foregoing instrument was acknowledged before me this day of March, 2019, by
DONALD ANDERSON, who is personally known to me or who has produced

as identification

 

.X 666 a,‘\'\ac\\e& ilas\\ \>ur()£)$€/ apKv\ow\e<\$v/\£v\'\'" `;“9"’“ NJX'MV(%‘

 

 

 

 

SIGNATURE OF NOTARY

 

Print Name

_3*

Case 8:18-ov-00901-I\/|SS-AAS Document 58-1 Filed 03/29/19 Page 4 of 4 Page|D 524
ALL-PURPOSE ACKNOWLEDGMENT

 

A notary public or other officer completing this
certificate verifies only the identity of the individual
who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or
validity of that document

 

 

 

State of California
} SS

County of /(:"lEi/'c" C:"/ 51

~ /31["
"201 /
DATE

, before m€, ./f_`>fi it{/ hcfa §§ d l/L“J\)Ct[' l , Notary Public,

personally appeared Dc' 17 ft /£i/ /i{ / C'»/'? %//7[{/€;”¥\,§’/7 , who proved to me on the

basis of satisfactory evidence to be the person(s) whose name(‘s) is/are subscribed to the within instrument
and acknowledged to me that he/she/tliey executed the
same in his/her/their authorized capacity(ies), and that
by his/her/tlreir signature(s) on the instrument the
person(s\), or the entity upon behalf of which the
person('s) acted, executed the instrument

ASHLY MCDOUGALL

Notary Pubnc - california I certify under PENALTY OF PERJURY under the
Sutter County

commissi¢n#zz(,gm laws of the State of California that the foregoing
ny comm. £xpires oec 4, 2022 paragraph is true and correct.

WITNESS my hand anchofficial seal.

leg/ti / ff warwa

PLACE NOTARY SEAL IN ABOVE SPACE /NOTARY S S@§ATU

OPTIONAL INFORMATION

The information below is optional However, it may prove valuable and could prevent fraudulent attachment
of this form to an unauthorized document

CAPACITY CLAIMED BY SIGNER (PRINCIPAL) DESCRIPTION OF ATTACHED DOCUMENT

|X[ iNDivIDUAL _ AH: AM;\' \'5§ Ena\& Au(QQi‘>©\/\

l___l CORPORATE OFFICER TITLE OR TYPE OF DOCUMENT
PARTNER(S) 'S
ATTORNEY-IN-FACT

GUARDIAN/CONSERVATOR
SUBSCRIBING WITNESS M T'G»\ Z' § r ZO\q

DATE oF DdCUMENT
OTHER:

 

NUMBER OF PAGES

 

 

 

O
§
70

 

 

slGNER (PRINCIPAL) ls REPRESENTING: RIGHT
NAME oF PERsoN(s) oR ENTITY(!ES) THUMB PRINT
oF

 

 

 

Top Of lhumbprint here

 

 

 

APA 01/2015 NOTARY BONDS, SUPPLIESAND FORMS AT HTTP://WWW.VALLEY-SIERRA.COM © 2005-2017 VALLEY~SIERRA INSURANCE

